In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐1841 
ALAA I. MUSA, 
                                                Petitioner‐Appellant, 

                                  v. 

COMMISSIONER OF INTERNAL REVENUE, 
                                               Respondent‐Appellee. 
                      ____________________ 

               Appeal from the United States Tax Court. 
                No. 27996‐12 — Joseph W. Nega, Judge. 
                      ____________________ 

    ARGUED JANUARY 12, 2017 — DECIDED APRIL 26, 2017 
                ____________________ 

   Before BAUER, SYKES, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. The central issue in this appeal 
from the Tax Court is how to apply the “duty of consistency,” 
an  equitable  tax  doctrine  analogous  to  judicial  estoppel, 
which prevents a party from prevailing in a court proceeding 
by taking one position and then taking a contradictory posi‐
tion in a later case. See Kielmar v. Commissioner, 884 F.2d 959, 
965 (7th Cir. 1989). The Tax Court correctly applied the duty 
of consistency in this case to prevent a taxpayer’s unfair tactic 
to minimize the consequences of his fraud. 
2                                                      No. 16‐1841 

    Appellant Alaa Musa  owns and operates  a  restaurant in 
Milwaukee, Wisconsin. The Commissioner of Internal Reve‐
nue  determined  that  Musa  made  numerous  misrepresenta‐
tions on his tax returns, including underreporting his federal 
income taxes by more than $500,000 for the years 2006 to 2010. 
Musa challenged this determination in the Tax Court. The Tax 
Court upheld the Commissioner’s determination, including a 
civil fraud penalty. On appeal, Musa does not challenge the 
fraud finding. Instead, he makes arguments that are heavy on 
chutzpah but light on reasoning or any sense of basic fairness. 
    Musa’s central argument is that after his fraud was discov‐
ered, the Commissioner should have allowed him additional 
deductions on his individual tax returns based on amended 
employment tax returns in which Musa had corrected earlier 
false  underreporting  of  wages.  He  made  these  corrections, 
however, only after the statute of limitations had run on the 
Commissioner’s ability to collect the correct amounts of em‐
ployment taxes that Musa’s amended returns admitted were 
due. Musa argues that the Tax Court mishandled this issue by 
permitting the Commissioner to amend his answer to add the 
affirmative defense of the duty of consistency under tax law, 
and then erred by granting partial summary judgment to the 
Commissioner on that defense. Musa also argues that the Tax 
Court erred by denying his request to recall a witness. Musa’s 
claims  are  without  merit.  We  affirm  the  decision  of  the  Tax 
Court. 
I.  Factual and Procedural Background 
     A.  Musa’s Fraudulent Tax Filings 
    Musa opened his restaurant in 2005. He is the sole member 
of the limited liability company that owns and operates the 
No. 16‐1841                                                         3

restaurant. Since its early days, Musa’s family members regu‐
larly worked as employees at the restaurant, and he paid them 
based  on  informal  agreements.  Musa  did  not  report  their 
wages to the company the restaurant hired to assist with pay‐
roll. The payroll company’s services included withholding re‐
quired taxes from employees’ paychecks, issuing annual wage 
and  tax  statements  to  employees  and  the  IRS,  and  filing 
Musa’s quarterly employment tax returns. 
    Musa  gave  the  payroll  company  his  employees’  infor‐
mation  over  the  phone  on  a  biweekly  basis.  He  did  not  in‐
clude any of  his  family members in the  information that he 
provided between 2006 and 2008. He included only two of his 
family  members  during  2009  and  2010.  Instead,  Musa  paid 
family employees in cash under the table and maintained no 
record of these payments. He also underreported the amount 
his staff received in tips. 
    At  the  same  time,  Musa  was  underreporting  the  restau‐
rant’s revenues on his individual tax returns and the restau‐
rant’s  Wisconsin  monthly  sales  tax  returns  for  2006  to  2008. 
He did this by lying to his then‐accountant, J&M Accounting 
and  Tax  Services.  Musa  reported  the  restaurant’s  monthly 
sales over the phone to J&M. He gave the accounting firm in‐
accurate information and failed to disclose relevant banking 
information.  
   B.  Investigation and Tax Court Proceedings 
    The  IRS  began  to  audit  Musa  in  2009.  The  examination 
started  with  Musa’s  2007  income  tax  return,  but  soon  ex‐
panded to include his returns from 2006 and 2008. A review 
of the bank statements for Musa and the restaurant revealed 
4                                                     No. 16‐1841 

that the amount of credit card deposits in the restaurant’s ac‐
count exceeded the amount Musa reported on his income tax 
returns.  The  IRS  considered  pursuing  criminal  charges 
against Musa for his tax fraud but ultimately opted for only 
civil remedies. 
    While under audit, Musa hired accountant Charles Sturm 
to replace J&M. Sturm prepared returns for 2009 and 2010 and 
amended returns for 2006 to 2008. Musa signed the amended 
returns for 2006 and 2007 in October 2011.  
    On August 21, 2012, the IRS sent Musa a Notice of Defi‐
ciency for tax years 2006 to 2010. Musa then petitioned the Tax 
Court  for  a  redetermination  of  his  tax  deficiency.  He  chal‐
lenged  many  aspects  of  the  deficiency  notice,  including  the 
Commissioner’s  determination  that  his  underpayment  was 
due to fraud. On September 23, 2013, Musa responded to the 
Commissioner’s  discovery  request  and  provided  a  spread‐
sheet listing employees who he claimed had been paid addi‐
tional wages but who were not previously included in the res‐
taurant’s wage statements. Over the next few months, the res‐
taurant submitted amended wage and tax statements, as well 
as  amended  quarterly  employment  tax  returns  for  2006  to 
2010.  Based  on  these  amended  returns,  Musa  sought  addi‐
tional  deductions  from  his  income  tax  liabilities.  On  the 
amended forms for 2007 and 2010, Musa claimed that he first 
learned  about  these  errors  on  May  2,  2012.  Musa  provided 
copies of these amended statements to the Commissioner on 
January 10, 2014. 
    Contrary  to  Musa’s  arguments  on  appeal,  the  Commis‐
sioner responded promptly to Musa’s tactic. Just a month later 
in a conference call with the Tax Court and Musa, the Com‐
No. 16‐1841                                                       5

missioner  raised  the  affirmative defense  of  the  duty  of  con‐
sistency.  He  argued  that  the  doctrine  prevents  Musa  from 
claiming new expense deductions on his income tax returns 
for wages paid between 2006 and 2009 because the IRS had 
relied on those representations and because the period for as‐
sessing employment taxes on those wages had expired. The 
Commissioner also made this argument in his pretrial mem‐
orandum on February 24, 2014.  
    Because the duty of consistency is an affirmative defense, 
the Commissioner sought and was granted leave to amend his 
answer in March 2014. The Commissioner also sought partial 
summary judgment on this defense, and the Tax Court ruled 
in his favor on March 27, 2014. The Tax Court denied Musa’s 
motion to reconsider its decisions on the amendment and par‐
tial summary judgment.  
    The Tax Court held a trial on the remaining issues in May 
2014. One issue was Musa’s liability for the fraud penalty for 
his underpayments from 2006 to 2010. The fraud penalty was 
supported  by  an  accountant  from  J&M  who  testified  that 
Musa had not been forthcoming with certain financial infor‐
mation,  such  as  the  existence  of  numerous  bank  accounts. 
Musa tried to rebut that testimony with testimony by his new 
accountant,  Sturm. After  Sturm  testified  and  the  court  gave 
Musa a  chance  to question  him  again on re‐direct  examina‐
tion, the court dismissed the witness. The Commissioner then 
introduced Exhibit 128, which was an interrogatory response 
by  Musa  identifying  eleven  of  his  bank  accounts.  Musa  did 
not object to Exhibit 128.  
   During the trial, the court permitted the testimony of three 
witnesses  (Musa’s  family  members)  to  be  delayed  so  they 
6                                                        No. 16‐1841 

could  discuss  with  counsel  the  potential  criminal  ramifica‐
tions  of  their  testimony.  After  the  trial  had  otherwise  con‐
cluded, during a conference call to arrange for the testimony 
of these remaining witnesses, Musa’s counsel asked to recall 
accountant  Sturm  for  further  questioning  regarding  Exhibit 
128. The Tax Court denied the motion because Musa had not 
objected to Exhibit 128, Sturm already had a chance to discuss 
the subject matter of the exhibit, and further delay would pre‐
judice the Commissioner.  
    On March 25, 2015, the Tax Court issued a memorandum 
opinion  ruling  in  favor  of  the  Commissioner  and  holding 
Musa liable for his deficiency and the fraud penalty. To sup‐
port this conclusion, the court pointed out that Musa had: (1) 
understated his income; (2) failed to keep adequate records; 
(3) offered implausible explanations for his behavior; (4) con‐
cealed  income;  (5)  failed  to  cooperate  with  tax  officials;  (6) 
failed to file Forms W‐2 and 1099‐MISC for all employees; (7) 
filed  false  documents;  (8)  failed  to  make  estimated  tax  pay‐
ments; and (9) relied extensively on cash payments. The court 
determined that Musa owed over $500,000 in income tax for 
years 2006 to 2010 and over $380,000 in fraud penalties.  
    On appeal,  Musa does not deny that he filed fraudulent 
income and employment tax returns. Instead, he argues that 
the Tax Court erred in two ways: first in its rulings on the duty 
of consistency and second in denying his request to recall ac‐
countant Sturm.  
                                
No. 16‐1841                                                           7

II.  Analysis 
       Duty of Consistency 
       1.  Amendment to Answer 
    We review for abuse of discretion the Tax Court’s decision 
to allow the Commissioner to amend his answer. See Estate of 
Kanter v. Commissioner, 337 F.3d 833, 851 (7th Cir. 2003), rev’d 
on  other  grounds,  Ballard  v.  Commissioner,  544  U.S.  40  (2005). 
The Tax Court enjoyed ample discretion to permit this amend‐
ment of the pleading. Rule 41(a) of the Rules of Practice and 
Procedure of the Tax Court provides: “A party may amend a 
pleading once as a matter of course at any time before a re‐
sponsive pleading is served. … Otherwise a party may amend 
a pleading only by leave of Court or by written consent of the 
adverse party, and leave shall be freely given when justice so 
requires.” This Rule was derived from Rule 15(a) of the Fed‐
eral Rules of Civil Procedure, and the two rules should be in‐
terpreted in a similar manner. See Kramer v. Commissioner, 89 
T.C.  1081,  1084–85  (1987);  Curr‐Spec  Partners,  LP  v.  Commis‐
sioner, 94 T.C.M. (CCH) 314, at *4 (2007). Civil Rule 15(a) re‐
quires courts “to allow amendment unless there is a good rea‐
son—futility, undue delay, undue prejudice, or bad faith—for 
denying leave to amend.” Life Plans, Inc. v. Security Life of Den‐
ver Ins., 800 F.3d 343, 358 (7th Cir. 2015), citing Foman v. Da‐
vis, 371 U.S. 178, 182  (1962);  see  also  Ax  v.  Commissioner,  146 
T.C. 153, at *168 (2016) (“The question of prejudice under Rule 
41(a) is … whether the addition of those new issues by a later 
amendment, rather than by inclusion in the initial pleading, 
works an unfair disadvantage to the other party.”). 
   Musa  claims  that  he  was  “unduly  prejudiced”  when  the 
court permitted the Commissioner to amend his pleading, but 
8                                                      No. 16‐1841 

he offers no support for this claim. He claims that the Com‐
missioner  amended  his  pleadings  “just  days  before  trial.” 
That  is  simply  not  true.  The  Commissioner  raised  the  issue 
more than three months before trial during a conference call 
on  February  7,  2014  and  sought  leave  to  amend  his  answer 
more than two months before trial. This was no last‐minute 
surprise on the part of the Commissioner, at least. Moreover, 
since Musa did not make clear in his original petition that he 
would seek additional deductions based on his payments of 
previously  unreported  wages,  the  Commissioner  had  no 
grounds  to  raise  the  duty  of  consistency  until  he  actually 
raised it. Musa’s approach would unfairly penalize the Com‐
missioner (and thus other taxpayers) for Musa’s own delays 
and false tax returns. The Tax Court did not abuse its discre‐
tion in allowing the amendment.  
       2.  Partial Summary Judgment 
    Musa next claims that the Tax Court misapplied the duty 
of consistency in granting the Commissioner’s motion for par‐
tial summary judgment. Since we review the Tax Court’s de‐
cisions “in the same manner and to the same extent as deci‐
sions of the district courts in civil actions tried without a jury,” 
26  U.S.C.  § 7482(a)(1),  we  review  de  novo  the  Tax  Court’s 
award  of  summary  judgment.  Kindred  v.  Commissioner,  454 
F.3d 688, 693–94 (7th Cir. 2006). 
    Musa claims he should have been allowed additional de‐
ductions  on  his  individual  income  tax  returns  based  on  the 
amended employment tax returns that he filed after his fraud 
was  discovered.  This  is  so,  he  claims,  because  the  Commis‐
sioner failed to satisfy the requirements for applying the duty 
of consistency. Here, again, Musa’s argument is disconnected 
from any sense of basic fairness. 
No. 16‐1841                                                        9

    The duty of consistency is an equitable tax doctrine analo‐
gous  to  judicial  estoppel,  which  prevents  a  party  from  pre‐
vailing in a court proceeding by taking one position and then 
taking a contradictory position in a later case. See In re Knight–
Celotex, LLC, 695 F.3d 714, 721–22 (7th Cir. 2012), citing New 
Hampshire  v.  Maine, 532  U.S.  742  (2001).  We  outlined  the  re‐
quirements of the duty of consistency as follows:  
       The  duty  of  consistency  applies  when  there 
       have been: “(1) a representation or report by the 
       taxpayer; (2) on which the Commission[er] has 
       relied; and (3) an attempt by the taxpayer after 
       the statute of limitations has run to change the 
       previous representation or to recharacterize the 
       situation in such a way as to harm the Commis‐
       sioner.” 
Kielmar v. Commissioner, 884 F.2d 959, 965 (7th Cir. 1989), quot‐
ing  Herrington  v.  Commissioner,  854  F.2d  755,  758  (5th  Cir. 
1988). The Tax Court correctly concluded that the undisputed 
facts satisfied these three elements.  
    First, Musa made representations on the various tax forms 
he filed, including the restaurant’s quarterly employment tax 
returns for 2006 to 2009 and the W‐2 and W‐3 forms provided 
to the restaurant’s employees and the IRS. In his initial filings, 
Musa represented that the restaurant paid employees the fol‐
lowing sums in non‐tip wages from 2006 to 2009, respectively: 
$28,248; $18,900; $30,993; and $70,890. Then in the fall of 2013, 
Musa amended his filings to identify additional wages that he 
had  paid  to  employees  but  failed  to  report  for  those  same 
years: $42,000; $105,000; $92,000; and $153,000. 
10                                                         No. 16‐1841 

    Second, the Commissioner relied on the original represen‐
tations because the IRS assessed employment taxes based on 
Musa’s original reports of employee wages in the restaurant’s 
quarterly  tax  returns.  See,  e.g.,  Estate  of  Ashman  v.  Commis‐
sioner,  231  F.3d  541,  546  (9th  Cir.  2000)  (“The  mere  fact  that 
[the  Commissioner]  did  not  take  steps  against  her,  but  ac‐
cepted  the  return  and  let  the  statute  of  limitations  run, 
demonstrates  that  he  did  rely.”);  Herrington,  854  F.2d  at  758 
([T]he  Commissioner  relied  on  this  representation  [by  peti‐
tioners] by accepting their 1976 return and allowing the stat‐
ute of limitations to run.”).  
    In one of his heavier doses of chutzpah, Musa argues that 
the Commissioner did not rely on the employment returns be‐
cause the Commissioner should have known they were inac‐
curate.  This  is  so,  Musa  claims,  because  the  Commissioner 
had  “all  facts  available  to  him”  or  had  the  “opportunity  to 
gain such knowledge” prior to the expiration of the statute of 
limitations,  so  the  Commissioner  did  not  “rely”  on  Musa’s 
false representations. In other words, Musa argues, after the 
IRS  discovered  his  income  tax  fraud  and  he  submitted 
amended  income  tax  returns,  the  IRS  should  have  induced 
from  the  amended  income  tax  returns  that  the  restaurant’s 
quarterly employment tax returns had also been incorrect. 
   The Ninth  Circuit observed that a similar argument that 
the Commissioner “did not rely because he should have sus‐
pected  …  wrongdoing  is  a  wallydraigle.”  Estate  of  Ashman, 
231 F.3d at 546. We agree. There is no merit to Musa’s claim 
that the Commissioner loses his ability to rely on Musa’s em‐
ployment tax returns because Musa amended his income tax 
returns. Ours is a “self‐reporting system of taxation,” and for 
that  system  to  function,  the  Commissioner  must  be  able  to 
No. 16‐1841                                                      11

rely on “truthful reporting.” United States v. Paepke, 550 F.2d 
385, 391 (7th Cir. 1977).  
   Musa claims that the IRS should have known about his in‐
accurate  wage  reporting  even  before  Musa  himself  suppos‐
edly  knew  about  it.  On  the  restaurant’s  amended  quarterly 
employment tax returns for 2007 and 2010, Musa claimed that 
he learned about the errors on May 2, 2012. He now argues 
that the Commissioner should have learned about the errors 
sooner,  because  by  May  2,  2012  the  assessment  period  for 
2006, 2007, and 2008 had expired. We reject this remarkable 
assertion.  The  Commissioner  was  permitted  to  take  at  face 
value the representations in Musa’s original tax returns. 
    Third,  failing  to  hold  Musa  to  the  duty  of  consistency 
would harm the Commissioner. As just mentioned, the assess‐
ment period for the restaurant’s employment tax returns for 
2006  to  2008  expired  before  the  IRS  could  assess  additional 
taxes based on the amended employment tax returns. This is 
because, in general, the IRS may assess an employment tax or 
associated penalty only within three years after the return is 
filed. 26 U.S.C. § 6501(a). Since the IRS could not collect addi‐
tional  taxes  based  on  Musa’s  amended  employment  tax  re‐
turns, it was harmed. Based on undisputed facts, the duty of 
consistency applies. The Tax Court did not err when it ruled 
that  Musa  is  estopped  from  claiming  the  additional  deduc‐
tions he seeks to offset the consequences of his own fraud. 
   B.  Recalling Expert Witness  
   Finally, Musa claims that the Tax Court erred when it re‐
fused  to  recall  accountant  Charles  Sturm  for  further  testi‐
mony.  Sturm  had  testified  on  several  matters,  including  the 
number of bank accounts that Musa used, but he admitted to 
12                                                       No. 16‐1841 

being ill‐prepared on that subject, which was also addressed 
in Musa’s interrogatory answer admitted without objection as 
Exhibit 128. On appeal, Musa argues that Exhibit 128 was ad‐
mitted “without any context or testimony,” and that Sturm, if 
recalled,  would  have  “contradicted,  impeached  or  defused 
the Commissioner’s conjecture” about the fraudulent nature 
of the numerous bank accounts. 
   Whether to recall a witness who has completed his testi‐
mony  is  the  sort  of  trial  management  issue  that  appellate 
courts  leave  to  the  sound  discretion  of  trial  judges,  United 
States v. Liefer, 778 F.2d 1236, 1249 n.11 (7th Cir. 1985), so we 
review for abuse of discretion the Tax Court’s denial of Musa’s 
request.  United  States  v.  Dent,  984  F.2d  1453,  1463  (7th  Cir. 
1993), abrogated on other grounds as recognized in United States v. 
Gilbert, 391 F.3d 882 (7th Cir. 2004). 
    The  Tax  Court  did  not  abuse  its  discretion.  First,  the  ex‐
hibit  did  not  contain  new  or  surprising  information;  it  was 
Musa’s  own  testimony  in  the  form  of  an  interrogatory  re‐
sponse regarding his numerous bank accounts. He did not ob‐
ject to its introduction during trial. Second, Sturm’s proposed 
testimony would not have “contradicted” or “impeached” the 
Commissioner. The exhibit was introduced to show that Musa 
was  not  forthcoming  with  his  earlier  accountant,  J&M,  re‐
garding the existence of his numerous bank accounts. Sturm’s 
proposed  testimony  about  the  purpose  of  those  accounts 
would not have contradicted Musa’s failure to disclose those 
accounts  (and  we  wonder  what  admissible  evidence  Sturm 
might have been able to offer about Musa’s purposes before 
Musa hired him). Third, Musa already had a chance to ques‐
tion Sturm about the bank accounts. Finally, even if the Tax 
Court might have abused its discretion—and it did not—the 
No. 16‐1841                                                  13

denial was harmless. There is not a “significant chance” that 
permitting Sturm to testify would have changed the outcome 
of the case. See Old Republic Ins. Co. v. Employers Reinsurance 
Corp., 144 F.3d 1077, 1082 (7th Cir. 1998). The court made nu‐
merous other findings to support its fraud determination.  
   The judgment of the Tax Court is AFFIRMED.